Filed 1/3/22 In re Q.B. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re Q.B. et al., Persons Coming                                B306789
 Under the Juvenile Court Law.
 ______________________________                                   Los Angeles County
 LOS ANGELES COUNTY                                               Super. Ct. No. 19CCJP07897A-B
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 S.G.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Martha A. Matthews, Judge. Affirmed.
      Roni Keller, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane Kwon, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                      _______________________
       A mother appeals from the juvenile court’s jurisdictional and
dispositional orders regarding her two children. We affirm the
jurisdictional order. We dismiss the appeal of the dispositional order
as moot and, in the alternative, affirm on the merits. Undesignated
statutory references are to the Welfare and Institutions Code.
                                   I
       We recount the factual and procedural background.
                                   A
       The mother has two children, Q.B., age 12, and Z.S., age
seven.
       Q.B. has been diagnosed with attention-
deficit/hyperactivity disorder, borderline autism, anxiety,
depression, and an unspecified disorder concerning impulse
control and disruptive conduct. As part of his individualized
educational program, he attends school with a one-on-one aide.
He also attends therapy. He has made suicidal threats at school,
including holding scissors and pencils to his neck.
       In the summer of 2017, when Q.B. was eight and Z.S. was
three, the mother left the children in the care of their maternal
uncle while the mother was at work. The uncle lived with the
maternal grandmother.
       In July of 2017, Z.S.’s preschool teacher told the mother
Z.S. was stroking herself in a masturbatory way while changing
her clothes. When asked about the behavior, Z.S. said Q.B.
touched her there and that her uncle may have touched her
inappropriately. The mother asked Q.B. about what Z.S. said.
Q.B. admitted to touching Z.S., but later said he did not. He
reported the uncle had shown the children pornography on his
phone and told Q.B. to insert a Q-tip inside Q.B.’s anus.




                                2
        The mother took the children to the police station and filed
a report against the uncle. The Los Angeles County Department
of Children and Family Services interviewed the mother and the
children. The children underwent forensic exams that produced
normal results. The Department closed the investigation as
inconclusive, noting the mother had been appropriately
protective of her children.
        In August 2017, Q.B. came to school with a big cut on his
forehead. Q.B. said he had gotten it when his mother pushed him
into a wooden post. After interviewing the mother and Q.B., the
Department closed the investigation as inconclusive.
        In July 2019, Q.B. was acting out. When the mother asked
him about it, he said “he can’t take it anymore and can’t get it out
of his head.” He said the uncle had sodomized both him and Z.S.
in 2017. The mother took the children back to the police station
to file another report. Q.B. did not want to talk about the
incident, but he said what his mother said was true. Z.S.
similarly answered yes when asked if the uncle had done
anything bad to her and her brother, but she did not want to say
what happened. Because the children no longer had contact with
the uncle or grandmother and the mother acted to protect the
children, the Department found there was no current risk or
safety concern.
        In August 2019, forensic interviewers spoke to each child.
In his interview, Q.B. repeated that his uncle had sodomized him
and made him put things in his anus. Q.B. said he saw
pornography on his uncle’s phone but denied the uncle told him
to watch it. Q.B. also reported his uncle had touched Q.B.’s
penis, made Q.B. lick the uncle’s penis, and made Q.B. put his
penis in Z.S.’s vagina. Q.B. further reported his uncle had taken




                                 3
him and Z.S. to a farm. Some of Q.B. and Z.S.’s classmates were
also at the farm. The uncle killed 18 animals and made Z.S.
drink cow’s blood. The uncle had also forced the children to
watch satanic rituals and drink cleaning detergent. In her
interview, Z.S. also described satanic rituals. She said these took
place at her grandmother’s home with her uncle’s friends and
that some of her classmates were there. Z.S. said her uncle had
shown them pornography once. She also reported her uncle had
told a boy at her school to kiss her and a girl to shake her butt.
Z.S. said her uncle told her and Q.B. to eat poop. Z.S. said her
uncle peed on her private parts and the uncle’s friend put his
“dooty” in her private. Z.S. also reported that her uncle had
killed animals at a farm with a gun. She said her uncle made
Q.B. drink the blood of a cow. She denied her uncle had touched
her or Q.B. inappropriately or made them touch each other
inappropriately. Forensic exams of the children were normal and
could neither confirm nor rule out sexual abuse.
       The children largely repeated these claims when
interviewed by the Department, elaborating on certain
statements. Q.B. stated his uncle had killed a man, his
grandmother had cooked the man, and they made the children
eat him. He also claimed the police had come to his
grandmother’s house and molested the children.
       The mother was also interviewed about the children’s
statements. The mother’s account varied in some respects from
her earlier reports to the police and changed during the
interview, especially regarding timing. The mother said Q.B. told
her both children had been forced to eat poop and drink pee. She
also said the children had been part of rituals four times at
various houses and once at a farm. The rituals included drawing




                                4
stars, putting animals or bugs on the children, and then raping
the children. She said the children reported their classmates’
fathers dropped them off for these rituals and the uncle paid the
fathers. When the Department spoke to the mother, she made
similar statements, including that she believed the grandmother
was running a child prostitution sex ring.
       The uncle denied touching the children inappropriately or
participating in satanic rituals. He said he had never taken the
children anywhere on his own. The uncle refused to take a
polygraph because he was nervous. The grandmother also denied
sexually abusing Q.B. She told police the uncle had not taken the
children anywhere because he does not drive and does not know
how. The grandmother described the mother as “a big
manipulator.” She believed the mother was coaching the children
to say the uncle abused them. She refused to take a polygraph
test, saying she was too upset.
       In September 2019, the mother reported to the Department
that Q.B. had disclosed that the grandmother had forced him to
orally copulate her. He further claimed the grandmother had
taped his mouth to her buttocks.
       In October 2019, the mother once again took the children to
the police station. She reported the children had said that, a few
days before, the uncle and 19 of his friends had come to the
mother’s bedroom window. The mother had slept on the couch
that night with a stomachache while the children slept in her
room. The children said their uncle and 19 of his friends forced
the children to stick their heads out the window and orally
copulate each man. The men also urinated in the children’s
mouths.




                                5
       An officer interviewed the children one at a time. The
officer noted the children looked scared of their mother and
frequently glanced toward her when answering questions. The
mother told Z.S., “You better tell the truth this time,” which
caused Z.S. to become visibly scared and to avoid eye contact.
Z.S. was unable to answer questions about the details of what
occurred and would ask what Q.B. had said. The officer asked
Z.S. if her mother had told her what to say, and Z.S. said her
mother had “ ‘whooped’ her the last time because she didn’t tell
the truth.” When asked what she meant, Z.S. said the last time
her mother filed a report, Z.S. did not say what her mother told
her to say and her mother physically hit her. When the officer
spoke to the children in the presence of the mother, the mother
became angry and corrected Q.B. when he said there were just a
couple of men instead of 20. The officer who interviewed the
children contacted the Department to say she was very concerned
for the children’s safety.
       A social worker went to the children’s schools to interview
them. Q.B. repeated the story the mother had told the police. He
also stated his mother hit him with a belt when he did not tell the
truth or did not listen to her. Q.B. said his mother had hit him
with the belt the morning after the alleged incident. Q.B. stated
his mother had said she hated him, which made him feel sad.
Z.S. also gave an account that largely matched what her mother
had told the police. However, when the social worker asked Z.S.
what a “dick” was, she said, “I don’t know. It’s poop,” and could
not identify where on her uncle’s body she put her mouth to “suck
dick.” Z.S. also reported her mother had used a belt on both Q.B.
and her for not telling their mother the truth. Z.S. said she and
Q.B. had told their mother lies about sticking their heads out the




                                6
window, but when asked by the social worker if she were lying
about the uncle coming to the window, Z.S. said no. In a later
interview, Q.B. denied his mother hit them with a belt.
      The social worker interviewed the mother at the family’s
home. She repeated the story she had told the police. The
mother showed the social worker the window the children
allegedly stuck their heads out. The social worker saw the
window’s security bars made it impossible to stick a head out of
the window. The window also faced a busy street. When asked
about the children’s statements that she had hit them with a belt,
the mother said she knew in the past she had admitted to
spanking the children with an open hand, but she had never hit
them with an object, so they were lying. Previously the mother
had denied using physical discipline.
      The Department detained the children from the mother.
The Department placed Z.S. with her biological father. Initially,
the Department placed Q.B. in shelter care, but later placed him
with a family friend at the mother’s urging.
      Q.B.’s biological father, who lived in New York, attended
the adjudication hearings by phone. He was interested in gaining
custody of Q.B., and the court granted him visitation while the
Department looked into possible placement.
      Three days after Z.S. went to stay at her father’s, the
mother told the Department Z.S. told her that her father
penetrated her with his penis. The mother later said she had
seen discharge in Z.S.’s underwear and this was a sign of sexual
abuse.
      After the start of the pandemic, the mother’s visits with the
children were by video or phone call. Z.S.’s father monitored her




                                7
calls with her mother. The mother said Z.S. did not need to listen
to her father and made other inappropriate comments.
       Q.B.’s caregiver monitored his calls with his mother. The
mother made inappropriate comments to Q.B. She told Q.B. that,
because Q.B. would not be there long, Q.B. should hit the
caregiver’s other children. Q.B. did hit one of the other children,
though he apologized and understood what he had done was
wrong after speaking with the caregiver. The mother also told
Q.B. she would buy him things if he said he wanted to come back
to live with her. The mother called twice with her cousin and
both pressured Q.B. to “pick a side.” The mother and cousin also
told Q.B. not to call the caregiver “Auntie” and that her house
was the “devil house.” Q.B.’s caregiver reported that Q.B. would
become sad when his mother called. At times his mother would
upset Q.B. to the point that he would start crying and run
upstairs. Q.B.’s therapist stated Q.B. reported he did not feel like
he could be himself on calls with his mother because he had to
appease her. When Q.B.’s therapist tried to discuss the issue
with the mother, she denied saying the things Q.B. reported.
Q.B. also said his mother had told him she hated him, called him
a monster, and told him he had a bad attitude even though “I
don’t do anything wrong.” These statements made Q.B. sad.
       The mother attended therapy from August 2017 to April
2019. She stopped when she completed her treatment goals. She
said she “did not find it useful as she did not learn much.” The
mother resumed therapy in December 2019. The mother saw a
psychiatrist in January 2020 who concluded the mother did not
need medication.
       The mother’s treatment goal in therapy was to “[i]ncrease
task-completion (i.e. chores, appointments).” When the




                                 8
Department spoke to the mother’s therapist, the therapist said
she did not have any concerns about the mother or her behavior.
The therapist did not see the petition in this case until several
months after beginning to treat the mother. When a social
worker asked the therapist to address with the mother her
inappropriate comments on calls with Q.B., the therapist said she
did not know how. She dismissed the Department’s concerns and
changed the subject to the mother’s concerns about the children’s
placements.
                                  B
      The juvenile court held a combined jurisdictional and
dispositional hearing. The mother, a social worker, and the
mother’s therapist testified. The mother denied all of the
allegations and denied she had any mental health issues. The
mother’s therapist stated the mother had taken accountability
only for placing the children in a situation in which the uncle and
others sexually abused them. The Department called Q.B.’s
caregiver as a rebuttal witness. The caregiver testified the
mother had told her a therapist had diagnosed the mother with
depression and bipolar disorder in the past. According to the
caregiver, the mother said she was not going to tell the
Department. The caregiver was coming forward now because she
had seen how the mother’s conduct was negatively affecting Q.B.
      The juvenile court sustained four allegations as amended.
The court sustained an allegation for failure to protect under
section 300, subdivision (b) as to each child due to mother’s
physical abuse by hitting the children with a belt. The court
sustained an additional allegation for failure to protect under
subdivision (b), finding the mother showed mental and emotional
problems, including bizarre and paranoid behavior, in subjecting




                                 9
the children to numerous interviews with professionals relating
to alleged sexual abuse, and this behavior harmed the children.
Finally, the court sustained an allegation for emotional abuse
under subdivision (c) as to Q.B., finding mother’s actions in
subjecting him to numerous interviews relating to the sexual
abuse allegations and her statements to Q.B. caused him
emotional distress and anxiety.
       The juvenile court removed the children from the mother.
The court noted the mother continued to deny everything.
Moreover, she did not appear to have insight into or awareness of
how she was affecting the children because she persisted in this
behavior, including reporting that Z.S.’s father had sexually
abused Z.S. The mother also continued to coach and manipulate
the children inappropriately, even during monitored visits. The
mother’s refusal to recognize these problems and her persistence
in this conduct put both children at risk of further physical and
emotional abuse if they did not remain out of her custody. The
court also ordered the mother to undergo an Evidence Code
section 730 evaluation, to take a parenting class if one had not
already been completed, and to engage in therapy with a
Department-approved and licensed therapist. The court ordered
the mother’s visits to be monitored. The court continued each of
the children’s placements and ordered services for each father
and visitation for Q.B.’s father.
       The mother appealed.
       At review hearings held after the mother filed her appeal,
the juvenile court terminated the suitable placement orders and
placed both children with the mother. At the mother’s request,
we took judicial notice of the juvenile court’s minute orders dated
November 17 and November 22, 2021. We asked for and got




                                10
supplemental briefing from the parties as to whether these orders
mooted the mother’s challenge to the juvenile court’s
dispositional orders.
                                  II
       The mother contends substantial evidence did not support
the juvenile court’s orders regarding jurisdiction or disposition.
We affirm the order regarding jurisdiction. We dismiss the
challenge to the dispositional order as moot and, in the
alternative, affirm on the merits.
                                  A
       The mother argues substantial evidence did not support the
juvenile court’s exercising jurisdiction over Q.B. and Z.S. None of
her arguments has merit.
       We review the juvenile court’s exercise of jurisdiction for
substantial evidence. (In re R.T. (2017) 3 Cal.5th 622, 633.)
                                  1
       We turn first to the allegations involving the mother’s
physical abuse of the children. Each child repeatedly said their
mother hit both children with a belt. It is true Q.B. also stated
their mother had not physically disciplined them. However,
given the evidence the mother was coaching the children, the
juvenile court could conclude any denials were the result of the
mother telling the children what to say. Z.S.’s exchange with a
social worker corroborates this:
        Social worker: What happens when you get in
              trouble at home?
       Z.S.: I get a whoop- (child stopped in mid-
             sentence) I stand in the corner and get on
             punishment.




                                11
             [Social worker asked what Z.S. was going
             to say at first.]
      Z.S.: I get a whooping sometimes with a belt. I
             get a whooping for doing bad stuff like
             waking mommy up. [Q.B.] gets a
             whooping sometimes and he goes on
             punishment and goes in the corner or goes
             to bed.
      The juvenile court found there was evidence of physical
abuse “in that the children who are competent, they are verbal
and able to recount, remain consistent, [made] plausible and
credible statements about being hit with the belt.” We will not
disturb this credibility finding. (Conservatorship of O.B. (2020) 9
Cal.5th 989, 1011–1012.)
      The mother suggests the children’s credibility must be
questioned given the evidence that they lied about certain things,
including the fantastical allegations about cannibalism, satanic
rituals, and murder. The mother argues the investigators were
not fully aware of or familiar with Q.B.’s diagnoses, so their
questioning of him was inadequate. However, that the children
were sometimes untruthful did not mean, as a matter of law, they
were always untruthful. The juvenile court examined the context
of each statement and evaluated consistency across interviews
and between the two children’s statements. Substantial evidence
supported the juvenile court’s individualized conclusions.
Absence of physical evidence does not undermine this credibility
evaluation.
                                   2
      We turn next to the allegation the mother has emotionally
abused Q.B. The thrust of the mother’s argument seems to be




                                12
that she did not emotionally abuse Q.B. because she showed she
was able to care for him by securing appropriate therapeutic care
and services for Q.B. This argument misses the mark.
       Although the mother did seek certain services for Q.B., she
also refused mental health services immediately after the
children’s alleged disclosures in October 2019. The mother’s
reason was that she was trying to get money from a victims’ fund
to relocate and did not want to apply for services until the family
had moved.
       This argument misunderstands the basis for the court’s
ruling. The court did not premise its finding that the mother
emotionally abused Q.B. on a failure to seek services for Q.B.
Instead, the juvenile court looked at what the mother did and
said to Q.B., whom she knew was suffering from emotional
issues. The mother told Q.B. she hated him. She called him a
monster. Q.B. said her statements made him sad. Q.B.’s
therapist and caregiver each related that the mother said things
to upset Q.B. on their calls. The therapist said, when Q.B. spoke
to his mother, “fear is present” because Q.B. believed he had to
appease his mother. The caregiver reported instances where the
mother would say something to Q.B. that would cause him to run
upstairs to his room crying. The mother also continued to coach
and manipulate Q.B., pressuring him to “choose a side” and
promising him gifts if he would say he wanted to live with her.
The mother ripped up photo books Q.B.’s father had made for
him. Q.B.’s father suspected the mother was trying to punish
him by making Q.B. doubt Q.B.’s father’s affection for him. Z.S.’s
father reported the mother “scares the crap out of [Q.B.]” and
that Q.B. “stays out of her way.”




                                13
       The juvenile court also found that the mother’s reaction to
the children’s alleged report of sexual abuse harmed Q.B. The
mother endorsed her children’s account of abuse at the hands of
20 men outside the barred window, despite the fact the bars
disproved the possibility of this attack. As the mother repeatedly
had the children recount the story, it became increasingly
outlandish.
       The juvenile court noted, “This kind of behavior is familiar
to anyone who has either read about the McMartin preschool case
or watched the play The Crucible by Arthur Miller. It turns out
that if you repeatedly ask children about sexual abuse, and you
seem to encourage them to say things about sexual abuse, many
children will provide increasingly elaborate and bizarre stories
about sexual abuse by an increasing number of individuals
culminating in [Q.B.] saying that the police sexually abused him,
as well as his grandmother, his uncle and a number of their
friends and his sister’s classmates.”
       The court continued by observing the mother did not act
reasonably in this situation. Rather, the “mother seems to have
not only believed it but have encouraged the children to believe
these things themselves, which is really the most harmful thing
of all. That at one point the children themselves believed that
these things had happened to them.” The juvenile court noted
that Q.B.’s statements highlighted the mother’s role in
encouraging the children: “My mom told me to tell the story, or I
wouldn’t get my tablet back . . . . If I told my mother it wasn’t
true, then I would get in trouble about lying.” This conduct was
emotionally harmful to Q.B.
       The mother objects to the juvenile court saying what a
“reasonable parent” would do, claiming it injects improper




                                14
cultural bias. The context of the court’s comments makes clear
the court was considering a reasonable parent’s conduct to be
equivalent to conduct that would not cause the children
emotional damage. The court’s analysis was proper.
      Substantial evidence supported the juvenile court’s
conclusion that the mother caused Q.B. emotional harm. The
mother’s continued inappropriate behavior on monitored calls
showed the risk of further harm continued through the time of
the adjudication hearing.
                                   3
      Because the court properly exercised jurisdiction pursuant
to the allegations discussed above, we need not and do not
address the final allegation about the failure to protect based on
the mother’s mental and emotional issues.
                                  B
      In her appeal, the mother argues substantial evidence did
not support the juvenile court’s dispositional order. After briefing
was complete, the court returned both children to the mother’s
custody and found the mother has substantially complied with
court-ordered services. Counsel for the mother brought this
information to our attention. In supplemental briefing, the
mother did not address why her challenge to the dispositional
order, separate from the jurisdictional order, merits review. We
conclude the challenge is moot.
      An appeal becomes moot when, through no fault of the
respondent, an event makes it impossible for the appellate court
to grant the appellant effective relief. (In re Jessica K. (2000) 79
Cal.App.4th 1313, 1316.) We dismiss an appeal where reversal
will have no practical effect. (In re Dani R. (2001) 89 Cal.App.4th
402, 404.)




                                15
      That is the situation here. The mother sought to have her
children returned to her, and they were. The mother provided no
specific arguments against the ordered services and is now in
substantial compliance with those services. On these facts, we
can provide no further relief.
      In the alternative, we affirm because substantial evidence
supported the juvenile court’s dispositional order. Our inquiry is
whether the record contains substantial evidence from which a
reasonable fact finder would conclude it is highly probable a fact
is true. (Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011–
1012.)
      The mother argues the children should not have been
removed because she had sought proper services for the minors
and provided for their basic needs, so any risk was speculative.
The record is to the contrary.
      The mother continued to deny wrongdoing or hitting the
children, despite their reports to the contrary. She did not show
insight about her role in encouraging the children’s reports of sex
abuse and other allegations. Instead she continued to coach and
manipulate them. This provided substantial evidence to support
the court’s conclusion the children would be at risk of physical
and emotional harm if they remained with their mother or had
unmonitored visits.
                          DISPOSITION
      We affirm.

                                                 WILEY, J.
We concur:

             GRIMES, Acting P. J.                STRATTON, J.




                                16